Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Support for the polyurethane foam having a total halogen content of 2.55 percent or less to pass ASTM E84 and UL 723 tunnel fire test on core, faced and slit configurations is not found in the specification of the claimed invention.  Instead, the polyurethane foam has a total halogen content of 1.61 to 2.55 passing the ASTM E84 and UL 723 tunnel fire test on core, faced and slit configurations.  Appropriate correction is required.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim is specific about bromine and its content thereof in a thermoset polyurethane foam.  However, the claim is completely silent as to any halogen element other than bromine.  Therefore, it is unclear whether the halogen is referred to bromine or a combination of bromine and a halogen element other than bromine.  
The claim looks confusing because the total halogen content could be the same as the total bromine content.  Such interpretation is beyond the scope of the claimed invention.  The data formulated in tables 2 and 3 of Applicant’s disclosure showed that the total bromine content of 1.09% failed the ASTM E84 and UL 723 tunnel fire test on slit configurations.  
Since the claim does not differentiate the total bromine content from the total halogen content, the total halogen content could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0244833 to Patankar et al. (Patankar) in view of US 2017/0166695 to Collin et al. (hereinafter “Collin I”) as evidenced by US 4,714,720 to Collin (hereinafter “Collin II”).
Patankar discloses a thermoset polyurethane foam obtained by mixing an A-side pre-polymer and a B-side polyol wherein the foam has a trimer content of 12 wt% or more and 22 wt% or less based on total polymer weight in the foam, and an NCO index of from 300 to 700 (paragraph 30).  
The polyurethane foam is prepared by mixing A-side and B-side formulations (example 1).  
The A-side is 443.7 parts by weight of pre-polymer.  
The B-side comprises: 
70.42 parts of polyol 1 
2.82 parts by weight of surfactant 1
19.75 parts by weight of flame retardant (FR1)
18.84 parts by weight of FR2
35.78 parts by weight of a blowing agent
The polyol 1 reads on the claimed bromine-free polyol. 
The FR1 is an aromatic brominated polyester polyol containing 43 wt% bromine (table 1). 
The FR2 is triethylphosphate (table 1). 
The polyurethane foam is free of n-propyl bromide (nPBr) and tris(1-chloro-2-propyl)phosphate (TCPP).   
The polyurethane foam contains 3.33 wt% aromatic brominated polyester polyol with 1.43 wt% aromatic bromine, and 3.18 wt% organophosphate within the claimed ranges. 
The thermoset polyurethane foam is a thermal insulating foam with a thermal conductivity of 24 mW/mK or less (paragraph 36).  

 Patankar does not specifically disclose the thermoset polyurethane foam containing at least one reactive aliphatic brominated polyether polyol. 
Collin I, however, teaches a polyurethane foam obtained from reaction of a premix and an isocyanate (example 8). The polyurethane foam contains 2.37 wt% (6g) of an aliphatic brominated polyether polyol based on the total weight of the foam (paragraphs 7, 65 and 66).  The polyurethane foam contains a crosslinking agent and thus is a thermoset foam (paragraph 36).  The aliphatic brominated polyether polyol provides the polyurethane foam with improved flame resistance and dimensional stability (paragraph 5).  
Collin II will be relied upon as evidence to establish a fact that the aliphatic brominated polyether polyol contains 46.8 wt% or 52 wt% of Bromine. 
Accordingly, the polyurethane foam contains 2.37 wt% of an aliphatic brominated polyether polyol with 1.11 wt% aliphatic bromine.  
Alternatively, the polyurethane foam contains 2.37 wt% of an aliphatic brominated polyether polyol with 1.23 wt% aliphatic bromine.  
The combined disclosures of Patankar and Collin result in a content ratio of the aliphatic bromine to the aromatic bromine in a range of from 0.78 to 0.86. 
1.11 / 1.43 = 0.78
1.23 / 1.43 = 0.86
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aliphatic brominated polyether polyol disclosed in Collin I in the polyurethane foam disclosed in Patankar motivated by the desire to impart flame retardant properties while providing excellent dimensional stability for the polyurethane foam.  
The combined teachings of Patankar and Collin I as evidenced by Collin II result in a thermoset polyurethane foam meeting all structural limitations and chemistry set out in the claim.  
The resulting thermoset polyurethane foam is obtained by mixing an A-side pre-polymer and a B-side polyol wherein the foam has a trimer content of 12 wt% or more and 22 wt% or less based on total polymer weight in the foam with an NCO index of from 300 to 700 (paragraph 30).  
The polyurethane foam is free of nPBr and TCPP.  The polyurethane foam contains 3.33 wt% aromatic brominated polyester polyol with 1.43 wt% aromatic bromine, and 3.18 wt% organophosphate within the claimed ranges. 
The polyurethane foam is a thermal insulating foam with a thermal conductivity of 24 mW/mK or less (paragraph 36).  
 The resulting polyurethane foam contains 2.37 wt% of an aliphatic brominated polyether polyol with 1.11 wt% aliphatic bromine.  
The content ratio of the aliphatic bromine to the aromatic bromine in a range of from 0.78 to 0.86. 
1.11 / 1.43 = 0.78
1.23 / 1.43 = 0.86
The total bromine content or the total halogen content of 2.45% (1.11% + 1.43%).  
Therefore, the examiner takes the position that the foam passing ASTM E84 and UL 723 tunnel fire tests in core, faced and slit configuration would be inherently present because like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 8 and 9, the polyurethane foam has a total bromine content or a total halogen content of 2.54 %, 2.69% or overlapping the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the total bromine content or the total halogen content will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the total bromine content or the total halogen content is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the total bromine content or the total halogen content in the range instantly claimed motivated by the desire to impart flame retardant properties while providing excellent dimensional stability for the polyurethane foam.  
This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
		
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Patankar in view of Collin I as evidenced by Collin II, as applied to claim 1 above, further in view of US 7,288,577 to Bradford et al. (hereinafter “Bradford”).  
Neither Patankar nor Collin I discloses the thermoset polyurethane foam comprising an oligomeric alkyl phosphate.  
Bradford, however, discloses a polyurethane foam comprising a blend of non-oligomeric and oligomeric organophosphorous flame retardant materials (abstract).  The non-oligomeric flame retardant material comprises triethyl phosphate or triphenyl phosphate (column 2, lines 5-10).  The oligomeric flame retardant material is of the formula: 

    PNG
    media_image1.png
    223
    426
    media_image1.png
    Greyscale

The oligomeric flame retardant material is present in an amount of 30 to 60% by weight of the flame retardant blend (column 2, lines 30-35).  In particular, the flame retardant blend includes 50% by weight of non-oligomeric and 50% by weight of oligomeric organophosphorous material (column 3, lines 50-55).  The flame retardant blend is cost effective and unexpectedly passes performance test at relatively low phosphorous level (column 1, lines 50-60).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an oligomeric organophosphorous flame retardant disclosed in Bradford in the same amount as that of triethylphosphate disclosed in Patankar motivated by the desire to obtain low cost while providing improved flame retardant properties at relatively low phosphorous level.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patankar in view of Collin I as evidenced by Collin II, as applied to claim 1 above, further in view of US 2017/0174821 to Combs et al. (hereinafter “Combs”).  
Neither Patankar nor Collin I discloses a composite material comprising a polyurethane foam and a facing sheet attached to at least one external surface of the foam.  
Combs, however, discloses a composite material comprising a polyisocyanurate foam disposed between two face sheets wherein each face sheet comprises an aluminum foil (paragraph 44).  The polyisocyanurate foam is a flame retardant and thermal insulating foam (paragraph 37, and example 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the thermoset polyurethane foam disclosed in Patankar between two aluminum foils disclosed in Combs to form a sandwich structure because such is an intended use of the flame retardant and thermal insulating foam.  The sandwich structure is suitably used in construction and building industries.     


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,267,945. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,267,945 fully encompass the claims of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788